                                            Case 5:20-cv-03127-EJD Document 9 Filed 10/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10     K. MWASI,                                         Case No. 20-03127 EJD (PR)
                                  11                                                       ORDER OF DISMISSAL
                                                             Plaintiff,
                                  12
Northern District of California
 United States District Court




                                                     v.
                                  13

                                  14     BLANCHARD, et al.

                                  15                         Defendants.
                                  16

                                  17            On May 6, 2020, Plaintiff, a California state prisoner, filed the instant pro se, civil
                                  18   rights action pursuant to 42 U.S.C. § 1983. Dkt. No. 1. On the same day, the Clerk sent
                                  19   Plaintiff a notice that he had not paid the filing fee or filed an application to proceed in
                                  20   forma pauperis (“IFP”), and that he needed to file a complete IFP motion within twenty-
                                  21   eight days or face dismissal. Dkt No. 3. On June 23, 2020, the Court dismissed this action
                                  22   as an IFP was not filed. Dkt. No. 4. On July 14, 2020, Plaintiff filed a motion to reopen
                                  23   the case, Dkt. No. 6, which the Court granted on September 8, 2020. Dkt. No. 8. The
                                  24   Court reopened the case and granted Plaintiff an extension of time to file a complete IFP
                                  25   application, i.e., no later than twenty-eight (28) days from the filing date of the order. Id.
                                  26   The deadline passed on October 6, 2020, and Plaintiff did not file an IFP application or pay
                                  27   the filing fee. There has been no further communication from Plaintiff in this matter.
                                  28
                                       ORDER OF DISMISSAL
                                       P:\PRO-SE\EJD\CR.20\3127(2).Mwasi_dism-ifp.docx
                                           Case 5:20-cv-03127-EJD Document 9 Filed 10/26/20 Page 2 of 2




                                   1   Accordingly, Plaintiff’s case is DISMISSED without prejudice.
                                   2         The Clerk shall terminate all pending motions and close the file.
                                   3         IT IS SO ORDERED.
                                   4   Dated: _____________________
                                                10/26/2020                             ________________________
                                   5                                                   EDWARD J. DAVILA
                                                                                       United States District Judge
                                   6

                                   7
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                               2
